TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 12, 2015



                                    NO. 03-14-00634-CR


                             John Martin Blades, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee




          APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.    Therefore, the Court affirms the district court’s

judgment of conviction. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.